Citation Nr: 1025801	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for bilateral shin splints. 

3.  Entitlement to an initial rating in excess of 0 percent for 
posttraumatic stress disorder (PTSD), prior to August 7, 2008, 
and a rating in excess of 30 percent, thereafter.  

4.  Entitlement to an initial rating in excess of 0 percent for a 
left lower leg burn scar, currently rated as 0 percent disabling.  

5.  Entitlement to an initial rating in excess of 0 percent for 
bilateral pes planus, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 
2005.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Roanoke, Virginia, VA 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.  As noted at 
the hearing, the Board finds that the Veteran perfected an appeal 
in regard to the issue of entitlement to service connection for 
sleep apnea, in January 2010.  Transcript at 3 (2010).  Thus, the 
issue of entitlement to service connection for sleep apnea is 
properly on appeal.  See 38 C.F.R. § 19.35 (providing that the 
RO's certification of an appeal is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue).  

The issues of entitlement to service connection for sleep apnea 
and in regard to the evaluation of PTSD and bilateral pes planus 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by shin splints was not 
manifest during service; shin splints are not objectively or 
clinically shown.  

2.  There is competent evidence tending to establish that the 
service-connected left lower leg burn scar is tender and painful.  
The left lower leg burn scar does not manifest in a loss of range 
of motion or functional limitation of the affected part, does not 
encompass an area of 144 square inches (929 sq. cm.) or greater, 
and is not unstable.  The scar is superficial with no damage to 
the underlying tissue.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for a 10 percent evaluation, but no higher, for 
a left lower leg burn scar, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The October 2005 
and March 2006 letters told him to provide any relevant evidence 
in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In regard to the issue pertaining to the evaluation of a left 
lower leg burn scar, the Board notes that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the claimant is challenging the initial evaluation assigned 
following the grant of service connection for a left lower leg 
burn scar.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

In the claimant's notice of disagreement the claimant took issue 
with the initial 0 percent disability rating assigned for a left 
lower leg burn scar and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of the 
case which contained, in pertinent part, the relevant criteria 
for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this matter; 
there is no prejudice to the claimant.  See Overton v. Nicholson, 
20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in May 2006 and June 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2009). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
bilateral shin splints.  Having considered the evidence, the 
Board finds that service connection is not warranted.  

The Board notes that service treatment records note shin splints 
and x-ray examination of the bilateral tibiae and fibulae was 
normal in February 2005.  
On VA examination in May 2006, no tenderness to palpation and no 
abnormal anatomic findings in the anterior shin were reported.  
The examination report notes normal muscle and skin tone and 
normal sensation and neurologic examination of the lower 
extremities.  X-ray examinations of the tibia and fibula were 
normal.  The diagnosis entered was shin splints, no pathology to 
render a diagnosis.  The Board notes that a "pain alone" claim 
must fail when there is no sufficient showing that pain derives 
from an in-service disease or injury.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a 
claim fails if there is an absence of disability or an absence of 
disease or injury.  

The Board notes complaints of pain traveling to the legs and 
difficulty with prolonged standing on VA examination in June 2009 
were attributed to bilateral pes planus and a left lower leg burn 
scar.  Service connection has been established for bilateral pes 
planus and a lower left leg burn scar and such symptoms are for 
consideration in the evaluation of those service-connected 
disabilities.  In this case, the competent and probative evidence 
does not establish a chronic disability manifested by shin 
splints.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability in this case.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis. Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the 
June 2009 VA medical opinion.  The claims file was reviewed and a 
rationale for the opinion was provided based on objective 
findings and reliable principles.  Such is far more probative 
than the Veteran's lay assertions.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral shin splints and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Increased Rating

Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or eczema. 
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

This matter stems from the appeal of a 0 percent evaluation 
assigned at the time service connection was granted in a 
September 2006 rating decision.  Separate evaluations for 
relevant periods are for consideration based on facts found.  See 
Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. 
Mansfield, 25 Vet. App. 505 (2007).

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  The amendments, however, only apply to 
applications for benefits received by VA on or after October 23, 
2008.  Since the Veteran's claim was received in August 2005, the 
amendment is not relevant, and therefore, it will not be 
discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).

The Veteran asserts that his left lower leg burn scar is worse 
than reflected in the initial 0 percent disability evaluation 
assigned under Diagnostic Code 7805, pertaining to limitation of 
motion of the part affected.  The Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of a 10 
percent rating, but no higher, is warranted for a left lower leg 
burn scar.  

In that regard, at the hearing, the Veteran testified that the 
service-connected scar causes discomfort, and particularly when 
the scar comes into contact with clothing, Transcript at 12-13 
(2010).  In addition, the May 2006 VA examination report notes 
that the scar is slightly redder than the surrounding skin, and 
it was noted to be painful on VA examination in June 2009.  
Resolving all doubt in the Veteran's favor, a 10 percent rating, 
but no higher, is warranted for a tender and painful lower left 
leg burn scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, for 
the entire period.  

The Board notes that a 10 percent evaluation is the highest 
schedular evaluation available under Diagnostic Code 7804 and 
there is no competent evidence to support a higher rating for the 
lower left leg burn scar under any other applicable criteria.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
notes that the May 2006 VA examination report notes that that the 
6 x 3 cm scar was nontender, not raised and not depressed.  The 
examiner reported that the scar is not attached to underlying 
skin, not inflamed and that it had healed within one month with 
no residuals.  In addition, the June 2009 VA examination report 
notes that there is no skin breakdown, and that the scar is 
superficial with no underlying tissue damage.  No inflammation, 
edema or keloid formation was noted, and the examiner reported 
that the scar is not disfiguring.  The examiner stated that the 
scar does not limit motion and no limitation of function due to 
the scar was noted.  

The Board notes that the Veteran testified that he was employed, 
Transcript at 6 (2010), obviating the need to address a total 
rating based on individual unemployability (TDIU).  In any case, 
such will be addressed, as applicable, following the development 
in the remand below. In addition, the Board notes that the 10 
percent evaluation assigned herein contemplates impairment in 
earning capacity, if any, including loss of time from 
exacerbations due to the left lower leg burn scar.  38 C.F.R. § 
4.1 (2009).

A determination as to the degree of impairment requires competent 
evidence.  The Veteran  is competent to report his symptoms, to 
include pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the degree of 
impairment due to service-connected disability.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
VA medical opinions.  A rationale for the opinions was provided 
based on objective findings, reliable principles, and sound 
reasoning.  In addition, the findings are not inconsistent.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a rating higher than the 
10 percent rating assigned herein.



In this case, while there is some doubt, resolving all doubt in 
favor of the Veteran, the Board finds that a 10 percent rating, 
but no higher, is warranted for a left lower leg burn scar.  

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  

In the present case, the Board finds that the competent evidence 
does not establish, at any time, that the Veteran's service-
connected left lower leg burn scar produces such an unusual or 
exceptional disability picture rendering impractical the use of 
the regular schedular standards.  Rather, the Veteran testified 
that he is employed.  Transcript at 6 (2010).  In addition, the 
competent evidence does not establish that the Veteran has 
experienced incapacitation or periods of hospitalization that 
would suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case due to 
the lower left leg burn scar.  The Board is satisfied that the 
Rating Schedule adequately addresses the functional impairment 
caused by pain associated with the Veteran's left lower leg burn 
scar, as well as any loss in earning capacity due to such 
symptomatology.  Accordingly, the Board determines that referral 
for an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

Service connection for shin splints is denied.  

A 10 percent rating for a left lower leg burn scar is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.


REMAND

The Veteran asserts entitlement to service connection for sleep 
apnea.  At the hearing, he testified to having had a recent sleep 
study at an identified sleep disorder center.  Transcript at 23 
(2010).  The Board notes that while the Veteran testified that he 
would submit the test results, Transcript at 23 (2010), the 
results of the sleep study have not been associated with the 
claims file.  

In addition, the Veteran is appealing the initial evaluations 
assigned at the time service connection was granted for bilateral 
pes planus and PTSD in a September 2006 rating decision.  In that 
regard, an initial 0 percent evaluation was assigned for 
bilateral pes planus under Diagnostic Code 5276, and the initial 
0 percent rating assigned for PTSD, was increased to 30 percent, 
from August 7, 2008.  The Board notes that separate evaluations 
for relevant periods are for consideration based on facts found.  

At the hearing, the Veteran testified that he was beginning a new 
counseling program at an identified VA facility.  Transcript at 8 
& 26-27 (2010).  He further testified that the degree of 
impairment due to service-connected bilateral pes planus has 
increased in severity and that he has had recent treatment, to 
include x-ray examination, at an identified VA facility.  Id.at 
18-19.  The recent VA treatment records have not been associated 
with the claims file.  

The Board notes service treatment records, dated in March 2005, 
reflect a PTSD evaluation was accomplished and combat stress was 
noted.  The record reflects complaints of decreased concentration 
ability , and sleep difficulty.  The examiner reported that the 
Veteran was alert and oriented and that his speech was normal.  
The records note that the Veteran's mood was calm, concerned, and 
not labile depressed, anxious, or angry.  The examiner reported 
that affect was not flat and no suicidal or homicidal ideate was 
noted.  Appearance normal and not frustrated.  

In addition, he testified that although he is employed and has 
had no disciplinary action, he has been called into the office of 
his supervisor, who is patient and understanding, Transcript at 
6-7 (2010), and that his service-connected disability impacts his 
employment.  Id. at 18.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a total disability rating based on 
individual unemployability (TDIU) claim is part of an initial 
rating claim when such claim is raised by the record.  VA law 
provides a total rating for compensation where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The Board notes that it is established VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed.  38 C.F.R. § 4.16(b).  The question in a total 
rating case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by employment 
and not whether the veteran is, in fact, employed.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that Diagnostic Code 5276 provides a 0 percent 
rating for mild flatfoot with symptoms relieved by built-up shoe 
or arch support, a 10 percent rating for moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral, and a 30 percent rating for severe 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
bilaterally.  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.

The Board further notes that the May 2006 and June 2009 VA 
examination reports reflect normal weight bearing, normal 
alignment of the Achilles tendon, and no malalignment and no 
varus or valgus.  In addition, while the June 2009 VA examination 
report notes foot tenderness, no tenderness to palpation of the 
plantar surface was reported and the examiner noted no painful 
motion, edema, disturbed circulation, weakness, atrophy of the 
musculature, heat, redness or instability.  No deformity, such as 
inward rotation of the superior portion of the os calcis, medial 
tilting of the upper border of the talus, marked pronation or the 
whole foot, bilaterally, was reported.  In addition, the May 2006 
VA examination report notes normal range of motion of all toes 
and the June 2009 VA examination report notes active motion of 
the metatarsophalangeal joint of the left great toe.  In 
addition, while the June 2009 VA examiner noted shoe inserts, the 
examiner stated that no orthopedic shoes, corrective shoes, arch 
support, foot support or build up of shoes was required.  

The Board is not required to remand an appealed claim solely 
because of the passage of time since an otherwise adequate 
examination report was prepared, however, in this case, the 
Veteran has asserted that service-connected bilateral pes planus 
has undergone an increase in severity since prior examination, 
and that service-connected disability, to include bilateral pes 
planus and PTSD, interfere with his current employment.  The 
Board notes that an October 2009 rating decision reflects that 
service connection has also been established for a left lower leg 
burn scar, herein assigned a 10 percent disability rating and for 
tension headaches, assigned a 0 percent evaluation.  

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should attempt to obtain the 
results of the recent sleep study referenced 
at the hearing.  Transcript at 23 (2010).  
Any records obtained should be associated 
with the claims file.  

2.  The AOJ should obtain any recent VA 
mental health treatment records from the VA 
facility the Veteran identified at the 
hearing.  Transcript at 27 (2010).  All 
records obtained should be associated with 
the claims file.  

3.  The AOJ should schedule the Veteran for a 
VA examination(s) to determine the degree of 
impairment due to service-connected PTSD and 
bilateral pes planus.  The examiner(s) should 
report all manifestations, to include an 
opinion(s) as to any impact on employability 
and any functional impairment.  If an 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany any opinion(s) provided.  

4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
opinions for adequacy and review all 
development for compliance with this remand, 
and any further development in that regard 
should be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


